DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Allison Venezia on 08/24/2022.
The application has been amended as follows:
Claim 1, line 5, insert “arm” after “first latch”.
Claim 1, line 6, insert “arm” after “second latch”.
Claim 1, line 9, delete “in a” and insert --in the--.
Claim 1, line 7, insert claims 2 and 4 before “and” and delete claims 2 and 4. Amended claim is reproduced below.
(Amended) claim 1:
A latch mechanism configured to engage a mating pin, comprising:
a latch frame;
a latch arm pivotally mounted to the latch frame at a pivot axis, wherein the latch frame defines a longitudinal direction generally perpendicular to the pivot axis and a first latch arm stop and a second latch arm stop are disposed on opposite sides of the pivot axis along the longitudinal direction,
wherein the first latch arm stop is connected to the latch frame and configured to stop the latch arm from rotating in a first rotational direction following a first rotational movement in the first rotational direction, and
wherein the second latch arm stop is connected to the latch frame and configured to stop the latch arm from rotating in a second rotational direction following a second rotational movement in the second rotational direction; and
a bias member configured to apply a load to the latch arm in a transverse direction generally perpendicular to the pivot axis and to bias the latch arm from rotating in [[a]] the first rotational direction about the pivot axis and from rotating away from the mating pin,
wherein the latch frame includes a first frame wall and a second frame wall connected to a back plate, 
wherein the latch arm is pivotally mounted to the first frame wall and to the second frame wall via a first spindle, and
wherein the bias member includes a spring plate configured to provide the load to a proximal end of the latch arm.  

Claim 3, line 1, delete “2” and insert --1--.
Claim 5, line 1, delete “4” and insert --1--.
Claim 15, line 18, insert “arm” after “first latch”.
Claim 15, line 18, insert “arm” after “second latch”.
Claim 19, line 15, insert “arm” after “first latch”.
Claim 19, line 16, insert “arm” after “second latch”.
Claim 19, line 18, delete “a first” and insert --the first--.
Claim 19, line 20, delete “a second” and insert --the second--.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the self-engaging fan cowl hook latch as claimed in the independent claims 1, 15, and 19.
Regarding claims 1, 15, and 19, the prior art of record, including the combination of Porte (US 20030151261) and Tillotson (US 20200156760) discloses a self-engaging fan cowl hook latch relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 1, the prior art fails to teach a self-engaging fan cowl hook latch comprising a latch frame, a latch arm, wherein the latch frame defines a longitudinal direction generally perpendicular to the pivot axis and a first latch arm stop and a second latch arm stop are disposed on opposite sides of the picot axis along the longitudinal direction, wherein the first latch arm stop is connected to the latch frame and configured to stop the latch arm from rotating in the first rotational direction following a first rotational movement in the first rotational direction, and wherein the second latch arm stop is connected to the latch frame and configured to stop the latch arm from rotating in the second rotational direction following a second rotational movement in the second rotational direction. Regarding claim 15, the prior art fails to teach a self-engaging fan cowl hook latch comprising a latch frame, a latch arm, a first latch arm stop connected to the latch frame and configured to stop the latch arm from rotating in the first rotational direction following a first rotational movement in the first rotational direction, the first latch arm stop disposed at a first longitudinal position with respect to the pivot axis; and a second latch arm stop connected to the latch frame and configured to stop the latch arm from rotating in a second rotational direction following a second rotational movement in the second rotational direction, the second latch arm stop disposed at a second longitudinal position with respect to the pivot axis, wherein the first latch stop and the second latch stop are disposed on opposite sides of the pivot axis along the longitudinal direction. Regarding claim 19, the prior art fails to teach a method of a self-engaging fan cowl hook latch comprising positioning a first fan cowl in a closed position, the first fan cowl including a mating pin defining an axial direction; rotating a second fan cowl toward the first fan cowl, the second fan cowl including a latch mechanism configured to bias a latch arm hook in a transverse direction, wherein the latch frame defines a longitudinal direction generally perpendicular to the pivot axis and a first latch stop and a second latch stop are disposed on opposite sides of the pivot axis along the longitudinal direction, the bias member configured to apply a load to a proximal end of the latch arm, a first latch arm stop connected to the latch frame and configured to stop the latch arm from rotating in a first rotational direction following a first rotational movement in the first rotational direction and a second latch arm stop connected to the latch frame and configured to stop the latch arm from rotating in a second rotational direction following a second rotational movement in the second rotational direction. One of ordinary skill in the art would not find it obvious to modify the self-engaging fan cowl hook latch of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the self-engaging fan cowl hook latch of claims 1, 15, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675